Mr. Justice Shepard
delivered the opinion of the Court:
These are appeals by the opposing parties, respectively, from a final decree settling the account of Edwin A. McIntire, Admr. c. t. a. of David McIntire.
On a former appeal by Charles Mclntire all the questions at issue were considered and determined, and the decree now appealed from was entered in direct accordance with the decision then made, as reported in 14 App. D. C., p. 337.
Eor these reasons the parties have entered into a stipulation to the above effect, and moved the court to receive the submission of both appeals on the transcript as certified from the court below, without requiring the same to be printed, and to affirm the said decree as entered. The motion is granted, and because it appears from an inspection of the record that the decree is in complete accord with the mandate and opinion of this Court, the decree is in all things affirmed for the reasons given at length in said opinion.

Affirmed.